Citation Nr: 1427047	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  10-29 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) due to personal trauma.

2.  Entitlement to service connection for bilateral breast cancer.

3.  Entitlement to service connection a back disorder.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel

INTRODUCTION

The Veteran served on active duty from July 1969 to June 1971, and from February 1991 to June 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran presented testimony before the Board at the RO in March 2012; a transcript of the hearing has been associated with the record.  

The Veteran's Virtual VA and VBMS files were reviewed in connection with this decision.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) due to personal trauma, entitlement to service connection for bilateral breast cancer, and entitlement to service connection a back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO denied service connection for PTSD due to personal trauma in a November 2001 rating decision; the Veteran filed a timely notice of disagreement and was issued a statement of the case in September 2002; because the Veteran did not timely perfect her appeal, the November 2001 rating decision became final.

2.  Since the November 2001 rating decision, evidence has been received that is neither cumulative nor redundant of evidence of record at the time of the prior denial, that relates to unestablished facts necessary to substantiate the claim for entitlement to service connection for PTSD, and that raises a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The November 2001 rating decision denying service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  Because evidence received since November 2001 is new and material, the claim of service connection for an acquired psychiatric disorder, to include PTSD, is reopened.  38 U.S.C.A. § 5103, 5103A, 5107, 5108, 7104 (West 2002); 38 C.F.R. § 3.102, 3.159, 3.156 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

With regard to the Veteran's petition to reopen her claim for entitlement to service connection for PTSD, the Board notes that the VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance 'if no reasonable possibility exists that such assistance would aid in substantiating the claim'); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's decision, which constitutes a full grant of the benefit sought on appeal, further assistance is unnecessary to aid the Veteran in substantiating her claim.

Claim to Reopen

In order to reopen and review a claim that has been previously denied, new and material evidence must be submitted by or on behalf of a claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  "[T]he question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied." Kent v. Nicholson, 20 Vet. App. 1, 10 (2006); see Bostain v. West, 11 Vet .App. 124, 127 (1998) (noting that the "last final disallowance" of a claim was the denial of a request to reopen).  The provisions of 38 C.F.R. § 3.156(a) define new evidence as evidence not previously submitted to agency decision makers and material evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

"[T]he phrase 'raise a reasonable possibility of substantiating the claim' does not create a third element for new and material evidence.  Rather, it is simply 'a component of the question of what is new and material evidence,' and should be informed by the question of whether the 'evidence could, if the claim were reopened, reasonably result in substantiation of the claim.'" Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  New and material evidence is not required "as to each previously unproven element of a claim."  Id. at 120.  Thus, the question of whether to reopen a claim should be considered under the standard of 38 C.F.R. § 3.159(c)(4)(iii), consistent with McLendon v. Nicholson, 20 Vet. App. 79 (2006), for determining whether a VA examination is necessary.  If the McLendon standard is met, the claim should be reopened.  See id.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  For purposes of the "new and material" analysis, the credibility of the evidence is presumed. Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

In her intial claim for entitlement to service connection for PTSD, filed in The Veteran contended that she was raped and beaten while on active duty by two pilots while working in an emergency room at Fort Dix.  She alleged that she became pregnant as a result of the assault, and underwent a D&C (dilation and curettage).  She asserted that she was hospitalized in the psychiatric ward at Fort Dix for two to three months and was discharged.  An October 2001 VA examination reflected a diagnosis of PTSD.  

In a November 2001 rating decision, the RO found that there was no evidence in the Veteran's service treatment or personnel records of treatment for or complaints of an assault or PTSD, and that she actually performed in an above average manner with no mention of a psychiatric problem.  New and material evidence addressing these bases for the denial is required to reopen the claim.  See 38 C.F.R. § 3.156(a); Shade, 24 Vet. App. 110.  

In connection with her petition to reopen her claim for entitlement to service connection for PTSD, the Veteran has submitted a photograph she alleges is a depiction of the injuries she received in the in-service assault.  While the image in the photograph is blurry, it is certainly possible that it reflects bruising and swelling of the Veteran's face.  As this evidence was not before the VA at the time of her November 2001 rating decision, it is new evidence.  In addition, the evidence is material as it raises a reasonable possibility of substantiating her claimed in-service assault.  The Board finds that this evidence is consistent with the criteria of 38 C.F.R. § 3.159(c)(4)(iii), and McLendon, 20 Vet. App. 79.  See Shade, 24 Vet. App. 110.  As new and material evidence has been received to reopen the claim of service connection for PTSD, the appeal to this extent is allowed.



ORDER

As new and material evidence has been received, the Veteran's claim service connection for PTSD is reopened.


REMAND

The Board notes that the VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody. 38 C.F.R. § 3.159(c)(4). VA has a duty to obtain records of treatment reported by a private physician.  Massey v. Brown, 7 Vet. App. 204 (1994).  With regard to her claim for entitlement to service connection for breast cancer, VA medical records dated in March 2008 reflect that the Veteran underwent a bilateral mastectomy  provided by a private physician at the Central Surgical Group, to be followed up with reconstructive treatment at the Plastic Surgery Group, both located in Jackson, Mississippi.  At her hearing, the Veteran indicated that she underwent this surgery at CMC, or CMMC, in Jackson.  In addition, in terms of her claim for entitlement to service connection for PTSD, at her hearing, the Veteran indicated that she had received treatment from a private physician, Janesia Wilson. These reocrds are not in the claims file or in Virtual VA or VBMS, and should be obtained on remand.

VA medical records reflect that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  These records have not been obtained, and should be associated with the claims file.  Murincsak v. Derwinski, 2 Vet. App. 363 (1993); see Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009). 

The Veteran contends that her breast cancer is related to her fibrocystic breast disease, which began while in service.  Service treatment records reflect that the Veteran was treated for a lump in her left breast in April 1991 while on active duty.  The lump was aspirated, and she underwent a mammogram that same month that revealed two areas within the left breast that had no malignant characteristics.  An April 1991 ultrasound revealed benign simple cysts in the deep portion of the breasts, with a single larger cyst in each breast.  An service treatment record dated in late April reflects a resolved left breast cyst. In May 1991, she was seen for a follow-up, which reflected that there was no evidence of malignancy and that she was to have a routine follow up in one year.  Private medical records reflect that, in September 1992, the Veteran was diagnosed with fibrocystic breast disease.  In a December 1992 rating decision, the Veteran was service-connected for fibrocystic breast disease.  

A March 2008 VA medical record shows that the Veteran had a history of fibrocystic disease in the right breast in 1996 with a lumpectomy.  The Veteran was diagnosed with breast cancer in early 2008, and underwent a bilateral mastectomy in March 2008.  

In April 2010, a VA examiner provided an opinion as to whether the Veteran's having to have a bilateral mastectomy in 2008 for cancer of the breast was related to her having been diagnosed with fibrocystic disease while in service in 1991.  The examiner found that an opinion was not possible without resort to speculation given the fact that there was no documentation of the pathological tissue diagnosis at the time of the biopsy in 1991.  The examiner noted that certain types of benign breast diseases can confer a moderate to mild risk of breast cancer.  A review of the claims file has not revelased that any biopsy was performed in connection with the aspiration of her left breast lump while on active duty.

An addendum opinon, however, is necessary in this case for the following reasons.  The Veteran is service-connected for fibrocystic breast disease.  Service connection is warranted for a disability which is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310 (2013).  The Court has held that service connection can be granted under 38 C.F.R. § 3.310 for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established prior to any aggravation.  38 C.F.R. § 3.310(b).

Thus far, no opinion has been obtained with regard to whether the Veteran's service-connected fibrocystic breast disease caused or aggravated her breast cancer.  As such, the Veteran should be scheduled for an examination to obtain an opinion as to whether the Veteran's breast cancer was secondary to her service-connected fibrocystic disease, to include the fibrocystic disease noted in 1996.

Accordingly, the case is REMANDED for the following action:

1. Take the necessary steps to obtain all private records pertaining to treatment of the Veteran's breast cancer, to include her bilateral mastectomy, performed at Central Surgical Group, CMC or CMMC, follow-up treatment at Plastic Surgery Group and treatment for the Veteran's PTSD by a private provider, Janesia Wilson, in accordance with 38 C.F.R. § 3.159.  If additional information is needed to complete this request, the Veteran should be so advised of the specific information needed as well as any necessary medical releases.

2.  Contact SSA and obtain a copy of that agency's decision(s) concerning the Veteran's claim(s) for disability benefits, including any medical records used to make the decision(s).

3.  After all efforts have been exhausted to obtain and associate with the claims file any additional records as noted above, schedule the Veteran for a VA examination to determine the etiology of her breast cancer.  All indicated tests and studies should be conducted.

The claims folder, including this remand and any relevant records contained in Virtual VA and VBMS, must reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner should determine the following:

(a)  whether it is at least as likely as not (50 percent or greater probability) that the Veteran's breast cancer was caused (in whole or in part) by her service-connected fibrocystic breast disease;

(b)  whether it is at least as likely as not (50 percent or greater probability) that the Veteran's breast cancer was aggravated (underwent a permanent, measurable increase in its severity as shown by comparing the current disability to medical evidence created prior to any aggravation) by her service-connected fibrocystic breast disease.

If the Veteran's breast cancer was aggravated by her service-connected fibrocystic breast disease, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of her observable symptoms over time.

The examiner must provide a rationale for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

4.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


